Citation Nr: 0418101	
Decision Date: 07/07/04    Archive Date: 07/21/04	

DOCKET NO.  92-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for retinitis of the left 
eye, currently evaluated as 20 percent disabling after a 10 
percent reduction.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1954 to March 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The Board remanded the appeal for 
additional development in November 1992 and September 1997.  

A May 1957 RO decision granted service connection for 
retinitis of the left eye, assigning a 20 percent evaluation 
after a 10 percent deduction.  The veteran was notified of 
that action by official letter, dated in May 1957, but he did 
not appeal and that decision is final.  

The veteran appealed a June 2003 Board decision denying the 
veteran's claim for an increased rating.  By order, dated in 
October 2003, the United States Court of Appeals for Veterans 
Claims (Court) granted the Secretary's motion vacating and 
remanding the Board's June 2003 decision.  Copies of the 
motion and the Court's order have been included in the claims 
file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The August 2003 motion granted by the October 2003 Court 
order reflects that the remand is for the purpose of 
providing notice as required by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
2002).  

In light of the above, the appeal REMANDED for the following:  

1.  All notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 must be 
accomplished.  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.  

2.  Then, after ensuring that any other 
necessary development is complete, the 
appeal should be readjudicated.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and afforded the appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



